Title: From John Adams to William Tudor, 27 April 1777
From: Adams, John
To: Tudor, William


     
      Philadelphia April 27. 1777
     
     Aha!—exchanging the Pride, Pomp and Circumstance of Glorious War, for the soft Charms of Wedlock and domestic Felicity, I suppose—abandoning Gun, Drum, Trumpet, Blunderbuss and Thunder, for the less terrible Sounds of the Wranglers at the Bar.
     Well! Young Folk must have their Way. But I suppose by that Time you have laid the Foundations of a Young Tudor or two, you will be on Fire again with military Ardour, and get into the Army.
     You wont find the Pleasures of Books, and the City active and violent enough for your Nerves so long Stretched with the Grand and sublime Events of War.
     I believe it lies with the Agent to employ whom he will in filing Libells. But I have been so long out of the sceene that I know nothing about it. There will be soon a Navy Board in Boston, and then it will lie with them. Who the Men will be I know not. Men of Business and Integrity I hope. It would give me Pleasure to give you Business, if in my Power, but I dont know how. I am &c.
     
      John Adams
     
    